Citation Nr: 1104281	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  04-37 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for an acquired psychiatric 
disorder to include depression.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from October 1974 to August 
1975.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The issues on appeal were previously before the Board in February 
2008 when they were remanded for additional evidentiary 
development.  

The Veteran testified before a hearing officer at his local RO in 
April 2005, February 2006 and April 2006.  The Veteran testified 
before a Veteran's Law Judge in November 2007.  The Veteran's Law 
Judge who conducted the November 2007 hearing left employment at 
the Board.  The Veteran was informed of his right to another 
hearing to be conducted by a Veteran's Law Judge who will decide 
his case.  The Veteran indicated he did not desire another 
hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.


REMAND

At the time of a July 2010 VA examination, the Veteran reported 
that he had been in receipt of benefits from the Social Security 
Administration (SSA)for bipolar disorder.  The Social Security 
records have not been associated with the claims file.  VA has 
the duty to acquire a copy of the decision granting SSA 
disability benefits and the supporting medical documentation 
relied upon.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

In September 2009, the Veteran informed a clinician that he had 
been treated on an inpatient basis for chemical dependency in 
1977, 1985, 2000 and 2005.  A review of the claims file 
demonstrates that the records from this treatment have not been 
associated with the claims file.  The Veteran also reported at 
that time that he had a long history of mental health treatment 
on an outpatient basis.  Medical records associated with the 
claims file are dated primarily in the 2000's.  It is not 
apparent if all the Veteran's pertinent medical records have been 
associated with the claims file.  As the issue on appeal must be 
remanded to obtain the Social Security records, the Board finds 
that attempts must be made to ensure that the medical record for 
the issues on appeal is complete.  

In the February 2008 remand, the Board directed that attempts 
must be made to obtain records from appropriate sources which 
might document the injuries the Veteran reportedly sustained 
while training to be a lineman during active duty.  Attempts were 
made to obtain the evidence without success.  In March 2010, the 
RO made a formal finding of unavailability of the records.  The 
Veteran has not been informed that the records are not available.  

Pursuant to 38 U.S.C.A. § 5103A(b)(2), whenever the Secretary, 
after making such reasonable efforts (as described in the 
section), is unable to obtain all of the relevant records sought, 
the Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  Such a 
notification shall-

(A) identify the records the Secretary is unable to obtain; 

(B) briefly explain the efforts that the Secretary made to 
obtain those records; and 

(C) describe any further action to be taken by the 
Secretary with respect to the claim. 

This provision of the VCAA is codified at 38 C.F.R. § 3.159(e) as 
the duty to notify a claimant of the inability to obtain records.   

As provided by 38 C.F.R. § 3.159(e)(1), if VA makes reasonable 
efforts to obtain relevant non-Federal records, but is unable to 
obtain them, or after continued efforts to obtain Federal records 
concludes that it is reasonably certain they do not exist or 
further efforts to obtain them would be futile, VA is required to 
provide the claimant with oral or written notice of that fact.  A 
record of any oral notice conveyed to the claimant must be made.  
For non-Federal records requests, VA may provide the notice at 
the same time it makes its final attempt to obtain the relevant 
records.  In either case, the notice must contain the following 
information: 

(i) The identity of the records VA was unable to obtain; 

(ii) An explanation of the efforts VA made to obtain the 
records; 

(iii) A description of any further action VA will take 
regarding the claim, including, but not limited to, notice 
that VA will decide the claim based on the evidence of 
record unless the claimant submits the records VA was 
unable to obtain; and 

(iv) A notice that the claimant is ultimately responsible 
for providing the evidence. 

A review of the claims file reveals that VA has not complied with 
the duty to notify a claimant of the inability to obtain the 
military records.  The Veteran must be provided with the proper 
notification regarding this situation.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
provide the names and addresses of all 
medical care providers who treated him for 
mental health problems since his discharge 
from active duty.  After securing any 
necessary releases, obtain those records 
which have not already been associated with 
the claims file.  Regardless of the 
Veteran's response, obtain all outstanding 
VA medical records.  

2.  Obtain from the Social Security 
Administration the records pertinent to the 
appellant's claim for Social Security 
disability benefits as well as the medical 
records relied upon concerning that claim.

3.  Inform the Veteran of the following: 
(a) the specific records the RO is unable 
to obtain as set out above; (b) the efforts 
that the RO made to obtain those records; 
(c) any further action to be taken by the 
RO with respect to the claim; and (d) that 
the Veteran is ultimately responsible for 
providing the evidence.  The RO must 
provide this notice for all evidence which 
VA attempted to obtain without success 
during the course of the appeal.  The 
Veteran must then be given an opportunity 
to respond.  

4.  Readjudicate the issues on appeal.  If 
such action does not resolve the claims, a 
Supplemental Statement of the Case should 
be issued to the Veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, the claim(s) should be returned 
to the Board for further appellate review, 
if in order.


The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

